DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 25, 2021 has been entered.
Claims 1, 2 and 4-11 are pending, claim 3 having been cancelled and claims 8-11 having been withdrawn.
Claims 1, 2 and 4-7 will be examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite the limitation “structural components” (and deleting the term “internal” in the amendments) in line 2; however, the remainder of the claim still recites the term “said internal structural components” (see lines 5-7, 9, etc.).  There is insufficient antecedent basis for this limitation in the claim as it is now unclear whether the “said internal structural components” refer to the “structural components” recitation.  For clarity and consistency, the term “structural components” in line 2 should be amended to “internal structural components.”  Appropriate correction is required.
Claim 1 also recites “a perspective external of said steam generator” in line 6, but also recites “a perspective external of said steam generator” in the remainder of the claim (see, e.g., lines 12-13, 23-24, etc.).  For proper antecedent basis, the recitations after line 6 should be amended to “the perspective external of said steam generator.”  Appropriate correction is required.
Claim 1 also recites the limitation "said outlet drain system” in the last line.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required (“an outlet drain system”).
Claim 4 recites the limitation "said open end” of said cartridge in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 5 recites the limitation "said open end” of said cartridge in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 6 recites the limitation "said water exit port" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claims 2 and 7 are rejected for depending on rejected claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2015/0059809 to Petri et al. in view of U.S. Patent App. Pub. No. 2017/0280929 to Douglas et al., WO2006/037447A1 to Streb et al. (see machine translation) and U.S. Patent App. Pub. No. 2007/0235063 to Lee et al.
As to claim 1, Petri discloses an appliance having different structural components comprising valves, valve seats, heat elements and water conduits all located along an internal fluid flow path defined within said appliance whereby said internal structural components are not visible from a perspective external of said appliance (see Petri Fig. 1 disclosing valves such as #160, 196 where valve seats are known components of valves, heat elements such as #142, #175 and water conduits such as #194, 198, 130, 155, 165), and wherein said internal structural components can be considered as requiring periodic cleaning, comprising: a housing disposed within said appliance so as to be disposed upstream of said internal structural components comprising said valves, heating elements and water conduits, which are located along said internal fluid flow path defined within said appliance and which are not visible from a perspective external of said appliance (see Petri Fig. 1, ref.#192, Fig. 10, ref.#1005); an end cap removable disposed upon an end portion of said housing (see Petri Fig. 1, ref.#193 and also paragraph [0100]), a cartridge containing a deliming agent (see, e.g., Petri Fig. 5, ref.#305, paragraph [0018]) removably disposable within said housing such that when the cartridge is depleted of said deliming agent, said end cap is capable of being removed from said end portion of said housing so as to permit said depleted cartridge to be removed from said housing and a fresh cartridge to be inserted into said housing, and wherein said cartridge containing said deliming crystals is disposed upstream of said internal structural components comprising said valves, valve seats, heating elements, 
Petri discloses that the appliance comprises a boiler (see Petri Fig. 1, ref.#140 and paragraphs [0048]-[0049]), which can be considered as being fully capable of generating steam.  However, to the extent that it could be argued that the appliance of Petri does not have a steam generator, Streb discloses that it is known in the art to use boilers to generate steam for thermal treatment of the items to be cleaned (see Streb Abstract and machine translation paragraphs [0017]-[0021]).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Petri to use the boiler as a steam generator in order to provide a final stem thermal treatment to better clean and disinfect the items.
Furthermore, to the extent that it could be argued that Petri does not disclose a plurality of valves downstream of said housing, use of multiple valves and valve seats is known in the art and does not provide patentable significance (see Lee Fig. 1 disclosing a steam discharge valve 64 and a drain valve 20 and where valve seats are known components of valves).  It would have been obvious to one of ordinary skill in the art at the time of filing to use various control valves in order to better control the operation of the appliance (see Lee Abstract and paragraph [0057]).
As to claim 4, the combination of Petri, Douglas, Streb and Lee discloses that the end cap can be inserted upon and removed from the open end of the cartridge by SAE threads (see Petri paragraph [0060] disclosing that the lid can be threaded to engage the housing and where SAE threading is understood to mean the standard, or widely used, threading in the art).
As to claim 6, the combination of Petri, Douglas, Streb and Lee discloses that the drain system is known to be located at the bottom of the appliance (see Lee Fig. 1, ref.#20, 22, 24) and that said drain system is fluidically connected to the water exit port of the housing (see Petri Fig. 1 where the exit line 198 of the housing is fluidically connected to the sump and Lee Fig. 1 where the drain system is located .

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2015/0059809 to Petri et al. in view of U.S. Patent App. Pub. No. 2017/0280929 to Douglas et al., WO2006/037447A1 to Streb et al. (see machine translation) and U.S. Patent App. Pub. No. 2007/0235063 to Lee et al. as applied to claim 1 above, and further in view of U.S. Patent No. 8,852,442 to Hayas et al. or U.S. Patent No. 3,595,438 to Daley et al. 
Petri, Douglas, Streb and Lee are relied upon as discussed above with respect to the rejection of claim 1.
As to claim 2, the combination of Petri, Douglas, Streb and Lee does not explicitly disclose that the at least one aperture of said cartridge comprises a plurality of screened sections through which said deliming solution passes into said housing and out through said water outlet port.  Use of screens on the apertures of the dispensers in powder dispensing systems is known in the art and does not provide patentable significance (see Hayas col. 1, line 29 and col. 4, lines 33-64 and/or Daley col. 2, lines 59-70).  It would have been obvious to one of ordinary skill in the art at the time of filing to use screens in the cartridge as disclosed by Hayas and/or Daley in order to ensure that the powder is dissolved prior to dispensing (see Hayas col. 4, lines 33-64 and/or Daley col. 2, lines 48-57).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2015/0059809 to Petri et al. in view of U.S. Patent App. Pub. No. 2017/0280929 to Douglas et al., WO2006/037447A1 to Streb et al. (see machine translation) and U.S. Patent App. Pub. No. 2007/0235063 to Lee et al. as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2014/0131265 to Patera et al.
Petri, Douglas, Streb and Lee are relied upon as discussed above with respect to the rejection of claim 1.
As to claim 5, the combination of Petri, Douglas, Streb and Lee does not explicitly disclose that the cartridge end cap is provided with a key hole within which a key is inserted so as to threadedly secure said end cap onto said open end of said cartridge and to remove said end cap from said open end of said cartridge.  Patera discloses that it is known in the art to have a removable end cap to allow access to and replacement of materials within the cartridge (see Figs. 5-5B; paragraphs [0045]-[0046]).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Petri, Douglas, Streb and Lee to use a removable end cap in the cartridge as disclosed by Patera and the results would have been predictable (access to and ability to replace materials within the cartridge). Furthermore, the combination of Petri, Douglas, Streb, Lee and Patera discloses that the end cap can be connected to the cartridge via a series of slots and tabs (read as key and key holes) and that parts can be coupled by other threading or mating features (see Patera Fig. 5A and paragraph [0046]; see also Fig. 5-5B, ref.#50 disclosing helical groove to engage with a peg as a known mating feature).  Thus, use of key holes and keys and threading is known in the art and does not provide patentable significance.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2015/0059809 to Petri et al. in view of U.S. Patent App. Pub. No. 2017/0280929 to Douglas et al., WO2006/037447A1 to Streb et al. (see machine translation) and U.S. Patent App. Pub. No. 2007/0235063 to Lee et al. as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2013/0048023 to Holman et al. or U.S. Patent App. Pub. No. 2010/0139721 to Beaudet et al.
Petri, Douglas, Streb and Lee are relied upon as discussed above with respect to the rejection of claim 1.
As to claim 7, the combination of Petri, Douglas, Streb and Lee does not explicitly disclose a GUI capable of assisting the operator.  Use of GUIs is well known in the art and does not provide patentable significance (see Holman paragraph [0227] and/or Beaudet paragraphs [0059], [0082]-[0096]).  It would have been obvious to one of ordinary skill in the art at the time of filing to include a GUI to allow a user to monitor and control operation of the control system (see Beaudet Abstract, paragraph [0098]).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296.  The examiner can normally be reached on M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/DOUGLAS LEE/Primary Examiner, Art Unit 1714